DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-23 are pending. Claims 1, 3-4, 12, 14-15, 20, and 23 are amended. Claims 3 and 14 are rejected under 35 U.S.C. 112(b).  Claims 1-5, 11-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009). Claims 6-7, 10, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009), further in view of Pankaj et al. (US 10,787,887 B2). Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009), further in view of Myers et al. (US-20170315266-A1). This 

Response to Amendment
	The objections to the specification, drawings, and claims are withdrawn.
	Although the amendment to claims 3 and 14 removing “and/or” narrows the claim, the definitions of the terms are still unclear. See Response to Arguments and Claim Rejections - 35 USC § 112.
	The amendment replacing “fractures” with “hydraulic fractures” in claims 1, 3-4, 12, 14-15, and 23 necessitates the new grounds of rejection under 35 USC 103. 
	The amendment of claim 20 overcomes the previous objection.
	
Response to Arguments
Applicant’s arguments, see pg. 10-11, filed 18 October 2022, with respect to the rejection(s) of claim(s) 1-23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009).
Applicant's arguments regarding rejections under 35 USC 112(b) have been fully considered but they are not persuasive. As acknowledged in the previous office action, the terms “Type 1 principal fractures” and “Type 2 principal fractures” are described in [0018]. However, the description is not sufficient to create a clear definition.  In [0018], there are several terms that contribute to the indefiniteness of the definition. “can generally have” and “can have” indicate that the following attributes are optional. “and/or” indicates that only one or more of the listed attributes are necessary. This broadness leads to indefiniteness as it is unclear which, if any, attributes belong to the Type 1 and 2 categories. Also, using [0018], Type 1 and 2 could both be defined as “large fracture length”. This conflicts with the amended claims 3 and 14 where a fracture can be categorized as Type 1 -or Type 2 as a fracture with “large fracture length” could be categorized as both Type 1 and Type 2. A similar conflict could arise if categorizing a fracture with large fracture height, with weak drainage in far field, that mediates inter well interference and production sharing, or with non-uniform spacing along later well portions.
The dependent claims are argued to be allowable because the independent claims are supposedly allowable.  However, the independent claims are not allowable; therefore, the dependent claims are not allowable since they do not add any further allowable limitations.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement ([0050]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 14 recite the limitations “Type 1 principal fractures” and “Type 2 principal fractures”. There does not appear to be a generally recognized definition in the art, and the description in the instant specification [0018] is general and subjective.  A clear definition is not able to be made. For the purpose of examination, Type 1 is interpreted to mean “having a large fracture length”, and Type 2 is interpreted to mean “having a large fracture length”. Also see Response to Arguments above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009).
Regarding claim 1, Li teaches a method for modelling a reservoir, the method comprising: ([0002] "The present invention relates to the fields of petroleum reservoir development research and computational fluid dynamics, and provides a numerical simulation method for characterizing fluid channeling along large-aperture fractures of reservoirs.") receiving, at a processor, a data set relating to one or more wells within a reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. " The geologic research is a data set relating to one or more wells within a reservoir. Fig. 4 shows multiple wells within a reservoir.); processing, via a processor, the data set to identify one or more hydraulic fractures extending from the one or more wells into the reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. The trace file of large-aperture fractures consists of the total number of the large-aperture fractures, the serial number and aperture of each fracture, the corresponding trace point coordinates and the vertical range of simulation layers crossed by each large-aperture fracture."); generating, via the processor, a gridded fracture plane for a plurality of predetermined depths of the one or more wells, the gridded fracture plane including a fractured region and an unfractured region ([0013] "(3) Based on the trace data of the simulation region boundary obtained in step (1) and the trace information of each fracture trace segment obtained in step (2), make an unstructured grid division using a pre-processing software of numerical simulation. "); determining, via the processor, a fracture permeability region ([0013] "The divided grids are classified into two types: non-fracture grids and discrete fracture grids, here two sides of the horizontal projection for a discrete fracture grid have to be parallel to the corresponding fracture trace segment."); assembling, via the processor, the gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is the top layer of the grid, and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.);generating, via the processor, a three-dimensional reservoir model based on the assembled gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is visible and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.).
Li does not explicitly teach identifying, via the processor, a near well high permeability region for each of the one or more wells; or categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Abou-Sayed does teach identifying, via the processor, a near well high permeability region for each of the one or more wells. ([0034] "FIG. 2 is a schematic top view of a target zone surrounding an exemplary wellbore. FIG. 3 is a schematic side view of the exemplary wellbore of FIG. 2. FIGS. 2 and 3 are discussed together. Wellbore 50 extends through target zone 52 bounded above and below by containment zones 54 and 56. An exemplary fracture 58 is seen extending from the wellbore 50. Additionally, the system defines two mobility zones (i.e., a dual mobility system), namely an inner mobility zone 60 and an outer mobility zone 62 spaced radially from the wellbore 50 as shown." [0036] "Each mobility zone has a particular relative permeability.").
Li and Abou-Sayed are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li and Abou-Sayed before him or her, to modify Li to include a near well high permeability region as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0003] "As with production wells, it is useful to know or estimate various zonal properties which effect the effective reservoir volume, containment of the injected fluids, and fracture behavior after injection."
Neither Li nor Abou-Sayed explicitly teach categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Taleghani does teach categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures (pg. 94 Fig. 3.13 and pg. 74 ¶ 4 – pg. 75 ¶ 1, The hydraulic fractures are categorized based on their reaction to a natural fracture. The hydraulic fracture may be unaffected by the natural fracture, a principal hydraulic fracture. The hydraulic fracture may be arrested by the natural fracture, a secondary hydraulic fracture.).
Li, Abou-Sayed, and Taleghani are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, and Taleghani before him or her, to modify Li and Abou-Sayed to include principal and secondary fractures as taught by Taleghani.
The suggestion/motivation for doing so would have been Taleghani pg. 165 ¶ 4 “The findings in this research can be used to explain different observed behaviors of hydraulic fracturing in tight gas reservoirs. It gives the ability to predict the possible reactivations of natural fractures and the potential scenario of the reactivation process. Generally, these techniques can be utilized to modify pressure decline analysis and associated design and diagnostic techniques; for instance one method is proposed by Nolte (1988).”
Regarding claim 2, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, and Li teaches wherein the data set includes at least one of (Under broadest reasonable interpretation, "at least one of" indicates that only one of the listed alternatives must be taught to fully teach the claim.) production data ([0016] "(6) Based on the adjusted static model in step (5), create the reservoir simulation model by the conventional modeling method. The reservoir simulation model comprises the grid geometry data (location of grid block corners), the reservoir rock properties, fluid physical parameters, relative permeability and capillary pressure data, positions of injection and production wells, dynamic data, process parameters and the convergence control parameters needed by solving iteratively." Positions of injection and production wells is production data.).
Regarding claim 3, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, and Li does teach wherein categorizing the one or more hydraulic fractures further comprises identifying the one or more principal fractures as Type 1 principal fractures and/or Type 2 principal fractures ( See interpretation in rejection under 112(b) above. [0008] “Firstly, during the numerical simulation process of a reservoir with large-aperture fractures, each large-aperture fracture is treated with the "geometric similarity criterion", adopting the unstructured grid division to ensure that the so-called fracture grids, which are crossed by large-aperture fractures, can reflect the actual distribution characteristics of every large fracture (including the length, the extension direction and aperture), thus the geometric similarity of large aperture fractures can be achieved.”  Fracture length is a very commonly measured or simulated characteristic in reservoir modeling.).
Regarding claim 4, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, but Li does not teach wherein categorizing the one or more hydraulic fractures further comprises generating a uniform stimulated reservoir volume representation of the one or more secondary fractures.
Abou-Sayed does teach wherein categorizing the one or more fractures further comprises generating a uniform stimulated reservoir volume representation of the one or more secondary fractures ([0037] “The exemplary fracture 58 defines a fracture plane having a height, length, and a width” and [0149] “w–average fracture width.” From height, length, and width, a volume can be defined.).
Regarding claim 5, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, and Li teaches wherein the gridded fracture plane for each of the plurality of predetermined depths includes each of the one or more wells (Fig. 4 "Production well 1" "Injection well" "Production well 2").
Regarding claim 11, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, and Li teaches further comprising adjusting completion of the one or more wells based at least in part on the three-dimensional reservoir model ([0018] "Consequently it can ensure the reliability of the simulation results and provide reasonable references to the adjustment and optimization of oil field development plans.").

Regarding independent claim 12, Li teaches a computer implemented method, comprising: a memory having computer-readable instructions stored therein; and one or more processors operable to execute the computer readable instructions to: ([0013] “make an unstructured grid division using a pre-processing software of numerical simulation.” Software, computer-readable instructions, is run on computers, computers contain processor(s) and memory, and it is well known in the art that computers with processor(s) and memory run simulations.) receiving a data set relating to one or more wells within a reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. " The geologic research is a data set relating to one or more wells within a reservoir. Fig. 4 shows multiple wells within a reservoir.); process the data set to identify one or more hydraulic fractures extending from the one or more wells into the reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. The trace file of large-aperture fractures consists of the total number of the large-aperture fractures, the serial number and aperture of each fracture, the corresponding trace point coordinates and the vertical range of simulation layers crossed by each large-aperture fracture."); generating a gridded fracture plane for a plurality of predetermined depths of the one or more wells, the gridded fracture plane including a fractured region and an unfractured region ([0013] "(3) Based on the trace data of the simulation region boundary obtained in step (1) and the trace information of each fracture trace segment obtained in step (2), make an unstructured grid division using a pre-processing software of numerical simulation. "); determining a fracture permeability region ([0013] "The divided grids are classified into two types: non-fracture grids and discrete fracture grids, here two sides of the horizontal projection for a discrete fracture grid have to be parallel to the corresponding fracture trace segment."); assembling the gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is the top layer of the grid, and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.);generating a three-dimensional reservoir model based on the assembled gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is visible and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.).
Li does not explicitly teach identifying a near well high permeability region for each of the one or more wells; or categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Abou-Sayed does teach identifying  a near well high permeability region for each of the one or more wells. ([0034] "FIG. 2 is a schematic top view of a target zone surrounding an exemplary wellbore. FIG. 3 is a schematic side view of the exemplary wellbore of FIG. 2. FIGS. 2 and 3 are discussed together. Wellbore 50 extends through target zone 52 bounded above and below by containment zones 54 and 56. An exemplary fracture 58 is seen extending from the wellbore 50. Additionally, the system defines two mobility zones (i.e., a dual mobility system), namely an inner mobility zone 60 and an outer mobility zone 62 spaced radially from the wellbore 50 as shown." [0036] "Each mobility zone has a particular relative permeability.").
Li and Abou-Sayed are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li and Abou-Sayed before him or her, to modify Li to include a near well high permeability region as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0003] "As with production wells, it is useful to know or estimate various zonal properties which effect the effective reservoir volume, containment of the injected fluids, and fracture behavior after injection."
Neither Li nor Abou-Sayed explicitly teach categorizing the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Taleghani does teach categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures (pg. 94 Fig. 3.13 and pg. 74 ¶ 4 – pg. 75 ¶ 1, The hydraulic fractures are categorized based on their reaction to a natural fracture. The hydraulic fracture may be unaffected by the natural fracture, a principal hydraulic fracture. The hydraulic fracture may be arrested by the natural fracture, a secondary hydraulic fracture.).
Li, Abou-Sayed, and Taleghani are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, and Taleghani before him or her, to modify Li and Abou-Sayed to include principal and secondary fractures as taught by Taleghani.
The suggestion/motivation for doing so would have been Taleghani pg. 165 ¶ 4 “The findings in this research can be used to explain different observed behaviors of hydraulic fracturing in tight gas reservoirs. It gives the ability to predict the possible reactivations of natural fractures and the potential scenario of the reactivation process. Generally, these techniques can be utilized to modify pressure decline analysis and associated design and diagnostic techniques; for instance one method is proposed by Nolte (1988).”
Regarding claim 13, Li in view of Abou-Sayed and Taleghani teach the system of claim 12, and Li teaches wherein the data set includes at least one of (Under broadest reasonable interpretation, "at least one of" indicates that only one of the listed alternatives must be taught to fully teach the claim.) production data ([0016] "(6) Based on the adjusted static model in step (5), create the reservoir simulation model by the conventional modeling method. The reservoir simulation model comprises the grid geometry data (location of grid block corners), the reservoir rock properties, fluid physical parameters, relative permeability and capillary pressure data, positions of injection and production wells, dynamic data, process parameters and the convergence control parameters needed by solving iteratively." Positions of injection and production wells is production data.).
Regarding claim 14, Li in view of Abou-Sayed and Taleghani teach the system of claim 12, and Li does teach wherein categorizing the one or more hydraulic fractures further comprises identifying the one or more principal fractures as Type 1 principal fractures and/or Type 2 principal fractures ( See interpretation in rejection under 112(b) above. [0008] “Firstly, during the numerical simulation process of a reservoir with large-aperture fractures, each large-aperture fracture is treated with the "geometric similarity criterion", adopting the unstructured grid division to ensure that the so-called fracture grids, which are crossed by large-aperture fractures, can reflect the actual distribution characteristics of every large fracture (including the length, the extension direction and aperture), thus the geometric similarity of large aperture fractures can be achieved.”  Fracture length is a very commonly measured or simulated characteristic in reservoir modeling.).
Regarding claim 15, Li in view of Abou-Sayed and Taleghani teach the system of claim 12, but Li does not teach wherein categorizing the one or more hydraulic fractures further comprises generating a uniform stimulated reservoir volume representation of the one or more secondary fractures.
Abou-Sayed does teach wherein categorizing the one or more fractures further comprises generating a uniform stimulated reservoir volume representation of the one or more secondary fractures ([0037] “The exemplary fracture 58 defines a fracture plane having a height, length, and a width” and [0149] “w–average fracture width.” From height, length, and width, a volume can be defined.).
Regarding claim 16, Li in view of Abou-Sayed and Taleghani teach the system of claim 12, and Li teaches wherein the gridded fracture plane for each of the plurality of predetermined depths includes each of the one or more wells (Fig. 4 "Production well 1" "Injection well" "Production well 2").
Regarding claim 22, Li in view of Abou-Sayed and Taleghani teach the system of claim 12,  and Li teaches further comprising adjusting completion of the one or more wells based at least in part on the three-dimensional reservoir model ([0018] "Consequently it can ensure the reliability of the simulation results and provide reasonable references to the adjustment and optimization of oil field development plans.").
Regarding independent claim 23, Li teaches receiving, at a processor, a data set relating to one or more wells within a reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. " The geologic research is a data set relating to one or more wells within a reservoir. Fig. 4 shows multiple wells within a reservoir.); processing the data set to identify one or more hydraulic fractures extending from the one or more wells into the reservoir ([0012] "(2) Form the trace file of large-aperture fractures which influence the fluid flow, based on the geologic research. The trace file of large-aperture fractures consists of the total number of the large-aperture fractures, the serial number and aperture of each fracture, the corresponding trace point coordinates and the vertical range of simulation layers crossed by each large-aperture fracture."); generating a gridded fracture plane for a plurality of predetermined depths of the one or more wells, the gridded fracture plane including a fractured region and an unfractured region ([0013] "(3) Based on the trace data of the simulation region boundary obtained in step (1) and the trace information of each fracture trace segment obtained in step (2), make an unstructured grid division using a pre-processing software of numerical simulation. "); determining a fracture permeability region ([0013] "The divided grids are classified into two types: non-fracture grids and discrete fracture grids, here two sides of the horizontal projection for a discrete fracture grid have to be parallel to the corresponding fracture trace segment."); assembling the gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is the top layer of the grid, and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.);generating a three-dimensional reservoir model based on the assembled gridded fracture plane for each of the plurality of predetermined depths (Fig. 4 The top grid plane is visible and the subsequent planes are the layers below as shown on the near edge of the 3d model.) and the fracture permeability regions (Fig. 4 Each section of the grid is a fracture permeability region.).
Li does not explicitly teach a non-transitory computer-readable medium having computer-readable instructions, which when executed by one or more processors, cause the one or more processors to: and identifying, via the processor, a near well high permeability region for each of the one or more wells; or categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Abou-Sayed does teach a non-transitory computer-readable medium having computer-readable instructions, which when executed by one or more processors, cause the one or more processors to: ([0161] “The software program operates on a processor based computational system. “ [0172] The disclosure includes one or more databases for storing information relating to aspects of the disclosure. The information stored on a database can, for example, be related to a private subscriber, a content provider, a host, a security provider, etc. One of ordinary skill in the art appreciates that "a database" can be a plurality of databases, each of which can be linked to one another, accessible by a user via a user interface, stored on a computer readable medium or a memory of a computer ( e.g., PC, server, etc.), and accessed by users via global communications networks ( e.g., the internet) which may be linked using satellites, wired technologies, or wireless technologies.) and identifying, via the processor, a near well high permeability region for each of the one or more wells. ([0034] "FIG. 2 is a schematic top view of a target zone surrounding an exemplary wellbore. FIG. 3 is a schematic side view of the exemplary wellbore of FIG. 2. FIGS. 2 and 3 are discussed together. Wellbore 50 extends through target zone 52 bounded above and below by containment zones 54 and 56. An exemplary fracture 58 is seen extending from the wellbore 50. Additionally, the system defines two mobility zones (i.e., a dual mobility system), namely an inner mobility zone 60 and an outer mobility zone 62 spaced radially from the wellbore 50 as shown." [0036] "Each mobility zone has a particular relative permeability.").
Li and Abou-Sayed are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li and Abou-Sayed before him or her, to modify Li to include a near well high permeability region as taught by Abou-Sayed.
The suggestion/motivation for doing so would have been Abou-Sayed [0003] "As with production wells, it is useful to know or estimate various zonal properties which effect the effective reservoir volume, containment of the injected fluids, and fracture behavior after injection."
Neither Li nor Abou-Sayed teach categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures.
Taleghani does teach categorizing, via the processor, the one or more hydraulic fractures as one or more principal fractures or one or more secondary fractures (pg. 94 Fig. 3.13 and pg. 74 ¶ 4 – pg. 75 ¶ 1, The hydraulic fractures are categorized based on their reaction to a natural fracture. The hydraulic fracture may be unaffected by the natural fracture, a principal hydraulic fracture. The hydraulic fracture may be arrested by the natural fracture, a secondary hydraulic fracture.).
Li, Abou-Sayed, and Taleghani are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, and Taleghani before him or her, to modify Li and Abou-Sayed to include principal and secondary fractures as taught by Taleghani.
The suggestion/motivation for doing so would have been Taleghani pg. 165 ¶ 4 “The findings in this research can be used to explain different observed behaviors of hydraulic fracturing in tight gas reservoirs. It gives the ability to predict the possible reactivations of natural fractures and the potential scenario of the reactivation process. Generally, these techniques can be utilized to modify pressure decline analysis and associated design and diagnostic techniques; for instance one method is proposed by Nolte (1988).”

Claims 6-7, 10, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009), further in view of Pankaj et al. (US 10,787,887 B2).
Regarding claim 6, Li in view of Abou-Sayed and Pankaj teach the method of claim 1, but neither Li nor Abou-Sayed explicitly teach the fracture permeability region includes three regions, an effectively propped region, an ineffectively propped region, and an unpropped region.
Pankaj does teach the fracture permeability region includes three regions, an effectively propped region, an ineffectively propped region, and an unpropped region (Col. 22 lines 4-14  “fracture conductivity is increased to 150 md-ft in the propped region and 0.3 md-ft in the unpropped regions of the fracture network …. shows the fracture network when propped fracture conductivity is decreased from 15 md-ft to 1.5 md-ft.” Conductivity corresponds with permeability such that the orders of magnitude 150 -> 15 -> 1.5 -> 0.3 indicate corresponding effectively propped, ineffectively propped, and unpropped regions. In particular 150 is effectively propped, 0.3 is unpropped and 1.5 is ineffectively propped.).
Li, Abou-Sayed, Taleghani, and Pankaj are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Pankaj before him or her, to modify Li, Abou-Sayed, and Taleghani to include classifying fractures as taught by Pankaj.
The suggestion/motivation for doing so would have been Pankaj Col. 1 lines 31-37 "Patterns of hydraulic fractures created by the fracturing stimulation may be complex and may form a complex fracture network. Hydraulic fractures may extend away from the wellbore in various directions according to the natural stresses within the formation. Fracture networks may be measured by monitoring seismic signals of the earth to detect subsurface event locations."
Regarding claim 7, Li in view of Abou-Sayed and Pankaj teach the method of claim 6, but neither Li nor Abou-Sayed teach wherein a fracture permeability of each fracture permeability region is reduced by one or two order of magnitude as the fracture permeability region extends away from the one or more well.
Pankaj does teach wherein a fracture permeability of each fracture permeability region is reduced by one or two order of magnitude as the fracture permeability region extends away from the one or more well (Col. 22 lines 4-14  “fracture conductivity is increased to 150 md-ft in the propped region and 0.3 md-ft in the unpropped regions of the fracture network …. shows the fracture network when propped fracture conductivity is decreased from 15 md-ft to 1.5 md-ft.” Conductivity corresponds with permeability such that the orders of magnitude 150 -> 15 -> 1.5 -> 0.3 indicate corresponding effectively propped, ineffectively propped, and unpropped regions. In particular 150 is effectively propped, 0.3 is unpropped and 1.5 is ineffectively propped.).
Regarding claim 10, Li in view of Abou-Sayed and Pankaj teach the method of claim 1, but neither Li nor Abou-Sayed explicitly teach further comprising forecasting production of the one or more wells based at least in part on the three-dimensional reservoir model.
Pankaj does teach further comprising forecasting production of the one or more wells based at least in part on the three-dimensional reservoir model (Col. 5 lines 33-35 "All or select portions of the data may be selectively used for analyzing and/or predicting operations of the current and/or other wellbores.").
Li, Abou-Sayed, Taleghani, and Pankaj are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Pankaj before him or her, to modify Li, Abou-Sayed, and Taleghani to include classifying fractures as taught by Pankaj.
The suggestion/motivation for doing so would have been Pankaj Col. 1 lines 31-37 "Patterns of hydraulic fractures created by the fracturing stimulation may be complex and may form a complex fracture network. Hydraulic fractures may extend away from the wellbore in various directions according to the natural stresses within the formation. Fracture networks may be measured by monitoring seismic signals of the earth to detect subsurface event locations."
Regarding claim 17, Li in view of Abou-Sayed and Pankaj teach the system of claim 12, but neither Li nor Abou-Sayed explicitly teach the fracture permeability region includes three regions, an effectively propped region, an ineffectively propped region, and an unpropped region.
Pankaj does teach the fracture permeability region includes three regions, an effectively propped region, an ineffectively propped region, and an unpropped region (Col. 22 lines 4-14  “fracture conductivity is increased to 150 md-ft in the propped region and 0.3 md-ft in the unpropped regions of the fracture network …. shows the fracture network when propped fracture conductivity is decreased from 15 md-ft to 1.5 md-ft.” Conductivity corresponds with permeability such that the orders of magnitude 150 -> 15 -> 1.5 -> 0.3 indicate corresponding effectively propped, ineffectively propped, and unpropped regions. In particular 150 is effectively propped, 0.3 is unpropped and 1.5 is ineffectively propped.).
Li, Abou-Sayed, Taleghani, and Pankaj are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Pankaj before him or her, to modify Li, Abou-Sayed, and Taleghani to include classifying fractures as taught by Pankaj.
The suggestion/motivation for doing so would have been Pankaj Col. 1 lines 31-37 "Patterns of hydraulic fractures created by the fracturing stimulation may be complex and may form a complex fracture network. Hydraulic fractures may extend away from the wellbore in various directions according to the natural stresses within the formation. Fracture networks may be measured by monitoring seismic signals of the earth to detect subsurface event locations."
Regarding claim 18, Li in view of Abou-Sayed and Pankaj teach the system of claim 12, but neither Li nor Abou-Sayed teach wherein a fracture permeability of each fracture permeability region is reduced by one or two order of magnitude as the fracture permeability region extends away from the one or more well.
Pankaj does teach wherein a fracture permeability of each fracture permeability region is reduced by one or two order of magnitude as the fracture permeability region extends away from the one or more well (Col. 22 lines 4-14  “fracture conductivity is increased to 150 md-ft in the propped region and 0.3 md-ft in the unpropped regions of the fracture network …. shows the fracture network when propped fracture conductivity is decreased from 15 md-ft to 1.5 md-ft.” Conductivity corresponds with permeability such that the orders of magnitude 150 -> 15 -> 1.5 -> 0.3 indicate corresponding effectively propped, ineffectively propped, and unpropped regions. In particular 150 is effectively propped, 0.3 is unpropped and 1.5 is ineffectively propped.).
Li, Abou-Sayed, Taleghani, and Pankaj are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Pankaj before him or her, to modify Li, Abou-Sayed, and Taleghani to include classifying fractures as taught by Pankaj.
The suggestion/motivation for doing so would have been Pankaj Col. 1 lines 31-37 "Patterns of hydraulic fractures created by the fracturing stimulation may be complex and may form a complex fracture network. Hydraulic fractures may extend away from the wellbore in various directions according to the natural stresses within the formation. Fracture networks may be measured by monitoring seismic signals of the earth to detect subsurface event locations."
Regarding claim 21, Li in view of Abou-Sayed and Pankaj teach the system of claim 12, but neither Li nor Abou-Sayed explicitly teach further comprising forecasting production of the one or more wells based at least in part on the three-dimensional reservoir model.
Pankaj does teach further comprising forecasting production of the one or more wells based at least in part on the three-dimensional reservoir model (Col. 5 lines 33-35 "All or select portions of the data may be selectively used for analyzing and/or predicting operations of the current and/or other wellbores.").
	Li, Abou-Sayed, Taleghani, and Pankaj are analogous because they are from the “same field of endeavor” reservoir modeling. 
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Pankaj before him or her, to modify Li, Abou-Sayed, and Taleghani to include classifying fractures as taught by Pankaj.
The suggestion/motivation for doing so would have been Pankaj Col. 1 lines 31-37 "Patterns of hydraulic fractures created by the fracturing stimulation may be complex and may form a complex fracture network. Hydraulic fractures may extend away from the wellbore in various directions according to the natural stresses within the formation. Fracture networks may be measured by monitoring seismic signals of the earth to detect subsurface event locations."

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120173220 A1), in view of Abou-Sayed et al. (US 2015/0039234 A1), further in view of Taleghani (“Analysis of hydraulic fracture propagation in fractured reservoirs: an improved model for the interaction between induced and natural fractures”, 2009), further in view of Myers et al. (US-20170315266-A1).
Regarding claim 8, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, but do not teach further comprising selecting one or more future well location based at least in part on the three-dimensional reservoir model.
Myers does teach further comprising selecting one or more future well location based at least in part on the three-dimensional reservoir model ([0078] "As another example, the simulation results and/or the deformation results may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing well penetration into one or more fractures, and/or to installing or modifying a production facility.").
Li, Abou-Sayed, Taleghani, and Myers are analogous because they are from the “same field of endeavor” reservoir simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Myers before him or her, to modify Li, Abou-Sayed, and Taleghani, to include future well locations as taught by Myers.
The suggestion/motivation for doing so would have been Myers [0079] "Beneficially, this method provides an enhancement in the production, development, and/or exploration of hydrocarbons. In particular, the method may be utilized to enhance the development of models in an efficient manner by performing local modeling, which involves less computational effort and less computational time."
Regarding claim 9, Li in view of Abou-Sayed and Taleghani teach the method of claim 1, but do not teach further comprising drilling the one or more future well locations.
Myers does teach further comprising drilling the one or more future well locations ([0078] "As another example, the simulation results and/or the deformation results may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing well penetration into one or more fractures, and/or to installing or modifying a production facility.").
Regarding claim 19, Li in view of Abou-Sayed and Taleghani teach the system of claim 12, but do not teach further comprising selecting one or more future well location based at least in part on the three-dimensional reservoir model.
Myers does teach further comprising selecting one or more future well location based at least in part on the three-dimensional reservoir model ([0078] "As another example, the simulation results and/or the deformation results may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing well penetration into one or more fractures, and/or to installing or modifying a production facility.").
Li, Abou-Sayed, Taleghani, and Myers are analogous because they are from the “same field of endeavor” reservoir simulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Li, Abou-Sayed, Taleghani, and Myers before him or her, to modify Li, Abou-Sayed, and Taleghani, to include future well locations as taught by Myers.
The suggestion/motivation for doing so would have been Myers [0079] "Beneficially, this method provides an enhancement in the production, development, and/or exploration of hydrocarbons. In particular, the method may be utilized to enhance the development of models in an efficient manner by performing local modeling, which involves less computational effort and less computational time."
Regarding claim 20, Li in view of Abou-Sayed and Taleghani teach the system of claim 19, but do not teach further comprising drilling the one or more future well locations.
Myers does teach further comprising drilling the one or more future well locations ([0078] "As another example, the simulation results and/or the deformation results may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing or increasing well penetration into one or more fractures, and/or to installing or modifying a production facility.").

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148